Citation Nr: 1436840	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from January 1982 to January 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO in Muskogee, Oklahoma.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD; however, the RO has developed the appeal to also include a broader claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Current psychiatric diagnoses of record include PTSD, depression, anxiety, mood disorder, alcohol dependence, and polysubstance dependence. 

On the VA Form 21-526 (Veteran's Application for Compensation and Pension), the Veteran reported the onset of depression, anxiety, and PTSD on October 9, 1997, which he described as the date of diagnosis at the VA hospital in Prescott, Arizona.  While the RO obtained records from the VA Medical Center in Prescott, Arizona dated from September 1, 2005 through June 7, 2010, there is no indication that records from the hospitalization in October 1997 have ever been specifically requested.  If they exist, these records would be the earliest post-service records of psychiatric treatment and would be relevant to establishing the history and details of the onset of the currently diagnosed psychiatric disorders.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition to the VA hospital records, the Veteran has asserted that "I spoke with many psychiatrist[s] who believe a diagnosis should have occur[r]ed in the Army."  See notice of disagreement received September 21, 2010.  

On remand, the Veteran should be asked to provide identifying information regarding these psychiatrists in order to obtain their treatment records.  

As there are currently no service-connected disabilities, the separate issue of entitlement to TDIU is inextricably intertwined with the psychiatric issues and a decision on that issue must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary development to obtain and associate with the Veteran's VA claims folder all pertinent records from the VA Hospital in Prescott, Arizona regarding the October 1997 psychiatric hospitalization.  If any requested records are not available, or the search for such records otherwise yields negative results, that fact should be noted in the claims file, and the Veteran and his representative should be so notified.

2.  Ask the Veteran to identify any treatment providers who have suggested that a psychiatric diagnosis should have been rendered in service, and to provide authorization to obtain records from those providers.  Notify the Veteran that he may also submit statements from his treatment providers in support of his claim.  

3.  Upon review of any new evidence obtained undertake any additional development deemed necessary, including the procurement of VA examinations.  Then, readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


